         Case 7:18-cv-08057-PMH
Case 7-18-cv-08057-PMH           Document
                          Document        58 in
                                   57-1 Filed Filed 10/20/20
                                                 NYSD         Page 1 of 2Page 1 of 2
                                                       on 10/19/2020
         Case 7:18-cv-08057-PMH
Case 7-18-cv-08057-PMH           Document
                          Document        58 in
                                   57-1 Filed Filed 10/20/20
                                                 NYSD         Page 2 of 2Page 2 of 2
                                                       on 10/19/2020




              20
